Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 08/03/2022. Currently, claims 1-20 are pending in the application. Claims 6-12 and 15 are withdrawn from Consideration.

Election/Restrictions

Claims 6-12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  08/03/2022.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAN (US 20180098442 A1).

Regarding claim 1, Figure 9 of HAN discloses a display device comprising: 
a display panel (300, [0078]); 
a metal layer (200, [0067]) disposed on one surface of the display panel and including a first bending portion (210), and a first flat portion (222) and a second flat portion (221) disposed with the first bending portion interposed therebetween; 
a first adhesive layer (121+122, under 222, [0064]) including a first extended portion (121-S1) and a second extended portion (122-S1) disposed along an edge of the first flat portion of the metal layer; and 
a second adhesive layer (121+122,  under 221, [0064]) disposed along an edge of the second flat portion of the metal layer (200), wherein the metal layer includes an exposed region (under 222 without 121 and 122) in which the first adhesive layer and the second adhesive layer are not disposed, and the exposed region is disposed between the first extended portion (121-S1) and the second extended portion (122-S1) in the first flat portion.


Regarding claim 2, Figure 9 of HAN discloses that the display device of claim 1, wherein: a sum of areas of the first adhesive layer (121-S1 and 122-S1, under 222, [0064])  and the second adhesive layer (121-S1 and 122-S1,  under 221, [0064]) is 30% or less of a sum of areas of the first flat portion (222) and the second flat portion (221) of the metal layer (200) (based on the drawing).

Regarding claim 16, Figure 9 of HAN discloses a display device comprising: 
a display panel (300, [0078]); 
a metal layer (200, [0067]) disposed on one surface of the display panel and including a first bending portion (210), and a first flat portion (222) and a second flat portion (221) disposed with the first bending portion interposed therebetween; and 
an adhesive layer (121-S1 and 122-S1, [0064]) disposed on at least one edge of the metal layer (200), wherein an area where the adhesive layer is disposed on the metal layer is 30% or less of a sum of an areas of the first flat portion and the second flat portion of the metal layer (based on the drawing).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 17-20 are rejected under 35 U.S.C. 103 as being obvious over HAN (US 20180098442 A1) in view of KEE et al (US 20140355195 A1).

Regarding claim 3, Figure 9 of HAN discloses that the display device of claim 1, wherein: 
the first flat portion (222) includes a first edge, a second edge, and a third edge (front/back/side edge of 222), the second flat portion (221) includes a fourth edge, a fifth edge, and a sixth edge (front/back/side edge of 222). 

HAN does not teach that the first adhesive layer further includes a third extended portion, the first extended portion extends along the first edge of the first flat portion, the second extended portion extends along the second edge of the first flat portion, the third extended portion extends along the third edge of the first flat portion, and the second adhesive layer includes: a fourth extended portion extending along the fourth edge of the second flat portion, a fifth extended portion extending along the fifth edge of the second flat portion, and a sixth extended portion extending along the sixth edge of the second flat portion.

However, KEE is a pertinent art which teaches a foldable display device that can suppress damage to a flexible display panel thereof by reducing a bending stress generated in the flexible display panel when the foldable display device is folded, and improve durability, wherein the flexible display panel including: a bendable area corresponding to the hinge portion of the case, and planar areas respectively at opposing sides of the bendable area and corresponding to the supports of the case; and a bonding member (30a) between a support of the case and the corresponding planar area, and displaceable with respect to the support along one direction among a thickness direction and a plane direction of the flexible display panel when the flexible display panel is folded ([0007]-[0008]). Further, Figures 1-3 of KEE teach such a bonding member 30a attached to a case of the foldable display and the bonding member 30a may include an acryl-based resin or a silicon-based resin, and may be located corresponding to an entire surface of the plane area 12 or located corresponding to a part of the plane area 12 ([0046]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer (121-S1 and 122-S1) in the display device of HAN by having a portion along the right and left side of the layer 200 in Figure 9 of HAN such that wherein the first adhesive layer further includes a third extended portion (at the side edge), the first extended portion extends along the first edge of the first flat portion, the second extended portion extends along the second edge of the first flat portion, the third extended portion extends along the third edge of the first flat portion, and the second adhesive layer includes: a fourth extended portion extending along the fourth edge (front edge of 221) of the second flat portion, a fifth extended portion extending along the fifth edge (back edge of 221) of the second flat portion, and a sixth extended portion extending along the sixth edge (side edge of 221) of the second flat portion according to the teaching of KEE in order to provide improved support to the display panel with durability ([0007]-[0008] of KEE).

Regarding claim 4, Figure 9 of HAN in view of KEE teach that the display device of claim 3, wherein: the first extended portion, the second extended portion, and the third extended portion are connected, and the fourth extended portion, the fifth extended portion, and the sixth extended portion are connected (HAN’s adhesive layer modified by KEE has a portion along the right and left edge joining the front and back edge portions of Figure 9 of HAN).

Regarding claim 5, Figure 9 of HAN in view of KEE do not explicitly teach that the display device of claim 4, wherein: a width of the first adhesive layer is 10 mm or less in plan view, and a width of the second adhesive layer is 10 mm or less in plan view.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to provide proper support and bonding force and further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 17-20, Figure 9 of HAN does not explicitly teach that the display device of claim 16, wherein: the adhesive layer (121-S1 and 122-S1) includes a material with a Young's modulus of 0.1 MPa or less, wherein the adhesive layer includes an acryl-based resin or a silicon-based resin; and wherein: the adhesive layer includes a first adhesive layer disposed at the first flat portion of the metal layer and a second adhesive layer disposed at the second flat portion of the metal layer; and wherein: the adhesive layer are configured to deform when the first flat portion and the second flat portion move in opposite directions.

However, KEE is a pertinent art which teaches a foldable display device that can suppress damage to a flexible display panel thereof by reducing a bending stress generated in the flexible display panel when the foldable display device is folded, and improve durability, wherein the flexible display panel including: a bendable area corresponding to the hinge portion of the case, and planar areas respectively at opposing sides of the bendable area and corresponding to the supports of the case; and a bonding member (30a) between a support of the case and the corresponding planar area, and displaceable with respect to the support along one direction among a thickness direction and a plane direction of the flexible display panel when the flexible display panel is folded ([0007]-[0008]). Further, Figures 1-3 of KEE teach such a bonding member 30a attached to a case of the foldable display and the bonding member 30a may include an acryl-based resin or a silicon-based resin, and may be located corresponding to an entire surface of the plane area 12 or located corresponding to a part of the plane area 12 ([0046]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer (121-S1 and 122-S1) in the display device of HAN as claimed above according to the teaching of KEE in order to provide improved support to the display panel with durability ([0007]-[0008] of KEE).




Claims 13-14 are rejected under 35 U.S.C. 103 as being obvious over HAN (US 20180098442 A1) in view of KEE et al (US 20140355195 A1) as applied to claim 3 above, and further in view of Watanable et al (US 20150277029 A1).

Regarding claims 13-14, Figure 9 of HAN in view of KEE does not teach that the display device of claim 3, further comprising: a bracket adhered to the metal layer by the first adhesive layer and the second adhesive layer, wherein: the bracket includes a first protruded part covering a side of the metal layer.

However, KEE, which is pertinent here, teach a case 20 (bracket in Figures 1-3) attached to the bonding layer (adhesive layer 30a) and maintains the flexible display panel in the constant shape by supporting the same ([0042]). Further, Watanable is a pertinent art which teaches a display apparatus, wherein Figure 5 of Watanable teaches that the display device having a bracket (22+20) adhered to the back of the device in order to contain the device securely, wherein bracket includes a first protruded part (20) covering the side surface of the device ([0036]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of HAN in view of KEE such that a bracket adhered to the metal layer (200, Figure 9 of HAN) by the first adhesive layer and the second adhesive layer, wherein the bracket includes a first protruded part covering a side of the metal layer according to the teaching of Watanable in order to keep the device in an improved case ([0042] of KEE) and ([0036] of Watanable).
Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813